Case:19-01117-MER Doc#:18 Filed:08/02/19    Entered:08/02/19 13:44:28 Page1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF COLORADO
                     The Honorable Michael E. Romero


 In re:
                                        Case No. 19-11659 MER
 LAKE LOVELAND DERMATOLOGY,
 P.C.                                   Chapter 11

      Debtor.

 LAKE LOVELAND DERMATOLOGY,             Adversary No. 19-1117 MER
 P.C.; SKIN P.C.; KEVIN JOHN MOTT

      Plaintiffs,

 v.

 PATRICK LILLIS
 TRACY AMICK,

      Defendants.

           CORRECTED ORDER REGARDING DISCOVERY SCHEDULE
          PURSUANT TO FED.R.BANKR.P. 7016 (FED.R.CIV.P. 16(b))

      IT IS ORDERED that the provisions of Fed.R.Civ.P. 26 shall apply to
this proceeding, subject to the provisions of this Order.

      IT IS FURTHER ORDERED that the parties adhere to the following
deadlines:

1.     Amended Pleadings. Motions to amend or supplement pleadings or
       to join additional parties must be filed by August 7, 2019. This
       deadline pertains to timing only, parties must comply with Fed.R.Civ.P.
       15(a).

2.     Expert Witnesses. Disclosures and written reports required by
       Fed.R.Civ.P. 26(a)(2) must be made and exchanged on or before
       January 10, 2020. If evidence is intended solely to contradict or
       rebut evidence on the same subject matter identified by another party
       under Fed.R.Civ.P. 26(a)(2)(B), disclosure must be made on or before
       February 10, 2020.
Case:19-01117-MER Doc#:18 Filed:08/02/19     Entered:08/02/19 13:44:28 Page2 of 2



3.    Duty to Supplement-Sanctions. All disclosures and responses to
      discovery shall be timely supplemented pursuant to Fed.R.Civ.P. 26(e).
      Failure to timely disclose, or incomplete, false or misleading
      disclosures, may result in Fed.R.Civ.P. 37(c) sanctions.

4.    Discovery. Factual Discovery must be completed by February 7,
      2020. Expert Discovery must be completed by February 28, 2020.
      “Completed” means that all depositions are concluded and that
      responses to written discovery are due on or before the discovery
      completion date. The special provisions regarding limited and
      simplified discovery as specified in Local Bankruptcy Rule 7026-2 shall
      not apply in this adversary proceeding.

5.    Discovery Disputes. All discovery disputes in this matter are subject
      to L.B.R. 7026-1(d).

6.    Dispositive Motions. Dispositive motions shall be filed by February
      28, 2020. All dispositive motions are subject to L.B.R. 7007-1 and
      7056-1.

      IT IS FURTHER ORDERED that a trial scheduling conference will be set,
if necessary, after expiration of all pretrial deadlines and after the Court has
ruled upon any dispositive motions, or upon request of the parties.

     FAILURE TO COMPLY WITH THE PROCEDURES AS SET FORTH IN
THE LOCAL BANKRUPTCY RULES AND THIS ORDER MAY RESULT IN
DENIAL OF THE RELIEF REQUESTED AND/OR SANCTIONS UPON THE
PARTY AND COUNSEL FAILING TO COMPLY.

 Dated: August 2, 2019                   BY THE COURT:



                                         _________________________
                                         Michael E. Romero, Chief Judge
                                         United States Bankruptcy Court
